68 F.3d 463
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Alfred J. VINCENT, Petitioner.
No. 95-8052.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 21, 1995.Decided:  October 13, 1995.

Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
Alfred J. Vincent, Petitioner Pro Se.
PER CURIAM:


1
Alfred J. Vincent petitions this court for mandamus relief, requesting disqualification of two district court judges and an order changing venue.  We deny the petition.


2
Vincent's allegations of incompetence on the part of the two district court judges is without any support.  Further, he failed to allege and support any claim of extrajudicial bias on the part of the judges.  Thus, his petition is without merit:  he has failed to shoulder his burden to prove that he cannot gain fair hearings before these judges.  In re Beard, 811 F.2d 818, 826-27 (4th Cir.1987).  For this reason also, his request for a change of venue is without merit.  Further, that issue is one cognizable on appeal;  mandamus cannot substitute therefor.  In re United Steel Workers, 595 F.2d 958, 960 (4th Cir.1979).  We deny Vincent's petition for a writ of mandamus.


3
We also deny Vincent's motion to dismiss his appeal in No. 81-1513;  that appeal was decided over ten years ago and cannot now be dismissed.  We further deny Vincent's motion to certify questions to the Supreme Court.  We finally deny Vincent's motion for hearing en banc;  no member of the court requested a poll thereon.  Thus, although we grant Vincent in forma pauperis status, we deny his petition and motions.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.